Exhibit 10.5

                                AMENDED AND RESTATED PLEDGE AND SECURITY
AGREEMENT dated as of February 11, 2005, made by DREW INDUSTRIES INCORPORATED, a
Delaware corporation (the “Company”), KINRO, INC., an Ohio corporation
(“Kinro”), LIPPERT COMPONENTS, INC., a Delaware corporation (“LCI”) (LCI and
Kinro, the “Borrowers”), and LIPPERT TIRE & AXLE, INC., a Delaware corporation
(“LTA”), the Company, together with the Borrowers and LTA, the “Stock
Pledgors”), KINRO HOLDING, INC., a New York corporation (“KHI”), LIPPERT TIRE &
AXLE HOLDING, INC., a New York corporation and LIPPERT HOLDING, INC., a New York
corporation (“LCT”) (“LTHI”; together with KHI and LCT, the “Partnership
Pledgors”) (each of the Company, Kinro, Shoals, KHI and LTHI being referred to
herein as a “Pledgor”) in favor of JPMorgan Chase Bank, N.A. (f/k/a JPMorgan
Chase Bank), as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties (as defined in the Credit Agreement referred to below).

                                Reference is hereby made to the Amended and
Restated Credit Agreement dated as of February 11, 2005 (as amended,
supplemented, or modified from time to time, the “Credit Agreement”) among the
Borrowers, the financial institutions party thereto as lenders (the “Lenders”)
and JPMorgan Chase Bank, N.A. (f/k/a JPMorgan Chase Bank), as agent (in such
capacity, the “Administrative Agent”). Terms used herein as defined terms and
not otherwise defined herein shall have the meanings given thereto in the Credit
Agreement. Reference is further made to the Pledge and Security Agreement dated
as of January 28, 1998 between the Pledgors and the predecessor-in-interest to
the Collateral Agent (as thereafter amended and supplemented from time to time,
the “Original Pledge Agreement”), which instrument the parties agree is being
amended and restated hereby.

                                The Lenders have agreed to make Loans to the
Borrowers upon the terms and subject to the conditions specified in the Credit
Agreement. Each Pledgor other than the Borrowers has guaranteed the Obligations
of the Borrowers. The obligations of the Lenders to make Loans are conditioned
on, among other things, the execution and delivery by the Pledgors of an
agreement in the form hereof.

                                NOW, THEREFORE, the parties hereto hereby agree
as follows:

ARTICLE I 

                Section 1.01.         Definitions.     In addition to the terms
defined above, the following words and terms shall have the respective meanings,
and it is hereby agreed with respect thereto, as follows:

                                “Agreement” shall mean this Pledge and Security
Agreement, as it shall be amended, supplemented or otherwise modified from time
to time.

                                “Obligations” shall mean, collectively, (a) the
due and punctual payment of (i) the principal of, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans when and as due, whether at maturity,
by acceleration, upon one or more dates set for repayment or prepayment or
otherwise, (ii) each payment required to be






--------------------------------------------------------------------------------




made by the Borrowers under the Credit Agreement in respect of the Letter of
Credit when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (x) of the Borrowers under the Credit
Agreement, (y) of the Guarantors under the Guarantee Agreements, (z) of the
Borrowers and of the other Credit Parties under any other Loan Documents
(including this Agreement) to which the Borrowers or such other Credit Parties
are or are to be parties, and (aa) of the Borrowers (or either of them) to any
Lender as an Interest Rate Protection Merchant under or in respect of any
Interest Rate Hedging Agreement now or hereafter in effect, and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Borrowers under or pursuant to the Credit Agreement and of the Borrowers
and of the other Credit Parties under the other Loan Documents (including the
Guarantee Agreements and this Agreement) and or under any Interest Rate Hedging
Agreement now or hereafter in effect.

                                “Partner” shall mean any partner or member in a
Partnership.

                                “Partnership” shall have the meaning given
thereto in Schedule II hereto.

                                “Partnership Documents” shall have the meaning
given thereto in Schedule II hereto.

ARTICLE II 

                Section 2.01.         Pledge and Grant of Security Interest.

                                (a)     As security for the payment and
performance in full of its Obligations, each Pledgor hereby transfers, grants,
bargains, sells, conveys, hypothecates, pledges, sets over and delivers unto the
Collateral Agent and grants (and hereby reconfirms such grant under the Original
Security Agreement), to the Collateral Agent for its benefit and for the ratable
benefit of the Secured Parties, a first priority security interest in (i) the
shares of capital stock listed below the name of such Pledgor on Schedule I and
any shares of stock of any Subsidiary obtained in the future by such Pledgor and
the certificates representing all such shares (the “Pledged Stock”), (ii) all of
such Pledgor’s respective partnership and membership interests and related
rights described in Schedule II and any partnership or membership interests or
other equity interests in any Subsidiary obtained in the future by such Pledgor
(the “Pledged Interests”), (iii) all other property that may be delivered to and
held by the Collateral Agent pursuant to the terms hereof, (iv) subject to
Section 2.05, all payments of dividends and distributions, including, without
limitation, all cash, instruments and other property (including, without
limitation, any security entitlements or investment property), from time to time
received, receivable or otherwise paid or distributed, in respect of, or in
exchange for or upon the conversion of the securities and other property
referred to in clauses (i), (ii), or (iii) above, (v) subject to Section 2.05,
all rights and privileges of such Pledgor with respect to the securities
(including, without limitation, any securities entitlements) and other property
referred to in clauses (i), (ii), (iii) and (iv) above, (vi)






--------------------------------------------------------------------------------




any and all custodial accounts, securities accounts or other safekeeping
accounts in which any of the foregoing property (and any property described in
the following clauses (vii) and (viii)) may be deposited or held in, and any
security entitlements or other rights relating thereto, (vii) any securities (as
defined in the New York Uniform Commercial Code (the “UCC”)) constituted by any
of the foregoing, and (viii) all proceeds (as defined in the UCC) of any of the
foregoing (the items referred to in clauses (i) through (vii) above being
collectively referred to as the “Collateral”). The Collateral Agent acknowledges
that the security interest in the Collateral granted herein ranks equally with
and shall be pari passu with the security interest in the Collateral granted to
the Trustee pursuant to the pledge agreement entered into pursuant to the
Prudential Pledge and Security Agreement and that the respective rights of the
Collateral Agent and the Trustee with respect to the Collateral shall be subject
to the terms and conditions of the Prudential Intercreditor Agreement.

                                (b)     Upon delivery to the Collateral Agent,
any stock certificates, notes or other securities now or hereafter included in
the Collateral (the “Pledged Securities”) shall be accompanied by undated stock
powers duly executed in blank or other instruments of transfer satisfactory to
the Collateral Agent and by such other instruments and documents as the
Collateral Agent may request. Without limiting Section 2.02(b), (i) all other
property comprising part of the Collateral shall be accompanied by proper
instruments of assignment duly executed by the applicable Pledgor and such other
instruments or documents as the Collateral Agent may request, and (ii) upon the
grant of a security interest in partnership or membership interests or other
equity interests in any Person now or hereafter included in the Collateral,
there shall be executed and delivered to the Collateral Agent such instruments
of consent, waiver, and recognition, from the issuer and other equity holders
thereof (having provisions comparable to the Consent, Waiver and Recognition
Agreement in substantially the form of Exhibit 2.01 hereto) and such other
instruments and documents (including Uniform Commercial Code financing
statements duly executed in proper form for filing in such offices as the
Collateral Agent shall require) as the Collateral Agent may request. Each
delivery of Pledged Securities and each such grant of a security interest shall
be accompanied by a schedule describing the securities, securities entitlements,
investment property and equity interests theretofore and then being pledged
hereunder, which schedule shall be attached hereto as Schedule I or Schedule II,
as applicable, and made a part hereof (provided that the failure to deliver any
such schedule shall not impair the security interest hereunder of the Collateral
Agent in any Pledged Securities or Pledged Interests). Each schedule so
delivered (except to the extent in error) shall supersede any prior schedules so
delivered.

                Section 2.02.         Deliveries.

                               (a)     Each Pledgor agrees promptly to (i)
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities, and any and all certificates or other instruments or documents
representing Collateral, and any other instruments referred to in Section
2.01(b)(i) endorsed to the Collateral Agent or in blank by an effective
endorsement, or (ii) cause the certificate to be registered in the name of the
Collateral Agent, upon original issue or registration of transfer by the issuer
thereof.

                               (b)     Upon execution and delivery hereof there
shall be delivered to the Collateral Agent a duly executed Consent, Waiver, and
Recognition Agreement in substantially the form of






--------------------------------------------------------------------------------




Exhibit 2.01  hereto in respect of each Partnership (with any appropriate
changes for the pledge of a membership interest in a limited liability company).

                               (c)     With respect to such of the Collateral as
constitutes an uncertificated security, (i) the Pledgor agrees to cause the
issuer to register the Collateral Agent as the registered owner thereof, upon
original issue or registration of transfer or (ii) the issuer agrees that it
will comply with instructions with respect to such uncertificated security
originated by the Collateral Agent without further consent of the registered
owner.

                               (d)     With respect to such of the Collateral as
constitutes a “security entitlement” as defined in Article 8 of the UCC, the
Pledgor agrees to cause the securities intermediary to indicate by book entry
that such security entitlement has been credited to a securities account of the
Collateral Agent.

                               (e)     If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any note
or other instrument (other than an instrument which constitutes chattel paper
under the UCC), such note or other instrument shall be immediately pledged
hereunder and a security interest therein hereby granted to Collateral Agent,
and the same shall be duly endorsed without recourse or warranty in a manner
reasonably acceptable to Collateral Agent and be delivered to Collateral Agent.
If at any time Pledgor’s right or interest in any of the Collateral becomes an
interest in real property, Pledgor immediately shall execute, acknowledge and
deliver to Collateral Agent such further documents as the Collateral Agent
reasonably deems necessary or advisable to create a first priority perfected
mortgage lien in favor of the Collateral Agent in such real property interest.

                Section 2.03.         Representations; Warranties; Covenants.
Each Pledgor hereby represents, warrants and covenants, to and with the
Collateral Agent that:

                              (a)     (i) the Pledged Stock has been delivered
to the Collateral Agent in pledge hereunder, and represents that percentage as
set forth on Schedule I of the issued and outstanding shares of each class of
the capital stock of the issuer with respect thereto; and (ii) a first priority
security interest in the Pledged Interests has been granted to the Collateral
Agent hereunder, and the Pledged Interests represent the interests in the
Partnerships as set forth in Schedule II;

                               (b)     each Pledgor (i) is and will at all times
continue to be the direct owner, beneficially and of record, of the Collateral
indicated on Schedule I or Schedule II to be owned by such Pledgor, (ii) holds
the same free and clear of all Liens, except for the security interest granted
in the Collateral hereunder and except for the security interest which the
Pledgor has concurrently herewith granted to the Trustee for the holders of the
Prudential Notes for the benefit thereof on an equal priority and pari passu
basis with the security interest created hereunder for so long as the Prudential
Intercreditor Agreement is in effect, (iii) will make no assignment, pledge,
hypothecation or transfer of or create or suffer to exist any security interest
in or other Lien on, the Collateral, other than pursuant hereto, and (iv)
subject to Section 2.05, will cause any and all Collateral to be forthwith
deposited with the Collateral Agent and pledged or otherwise subject to the
security interest created hereunder;






--------------------------------------------------------------------------------




                               (c)     each Pledgor (i) has the power and
authority to pledge or grant a security interest in the Collateral in the manner
hereby done or contemplated and (ii) will defend its title or interest thereto
or therein and the Lien of the Collateral Agent for the ratable benefit of the
Secured Parties against any and all other Liens, however arising, of all Persons
whomsoever.

                               (d)     no consent or approval (i) of any
Governmental Authority or any securities exchange or (ii) of any other Person
except any such Person whose consent has been obtained in writing and delivered
to the Collateral Agent, was or is necessary to the validity of the pledge or
grant of a security interest effected hereby;

                               (e)     (i) when the Pledged Securities,
certificates, instruments or other documents representing or evidencing the
Collateral are delivered to the Collateral Agent in accordance with this
Agreement, the Collateral Agent will have a valid and perfected first Lien upon
and security interest in such Pledged Securities as security for the payment and
performance of the Obligations; and (ii) when Uniform Commercial Code Financing
Statements in the form of Exhibit 2.03 hereto naming the appropriate Pledgor in
accordance with Schedule II as debtor and the Collateral Agent as secured party
are filed in the respective offices as set forth in Schedule 2.03 hereto, the
Collateral Agent will have a valid and perfected first Lien upon and security
interest in such Pledged Interests as security for the payment and performance
of the Obligations;

                               (f)      the pledge and the grant of a security
interest effected hereby are effective to vest in the Collateral Agent, on
behalf of itself and the Secured Parties, the rights of the Collateral Agent in
the Collateral as set forth herein.

                Section 2.04.         Registration in Nominee Name,
Denominations; Further Assurances.

                               (a)     The Collateral Agent, on behalf of itself
and the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities and Pledged Interests in its own
name, the name of its nominee or the name of the applicable Pledgor, endorsed or
assigned in blank or in favor of the Collateral Agent. Each Pledgor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities or Pledged
Interests. The Collateral Agent shall at all times have the right to exchange
the certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement (and the
surrender of any certificates to the issuer or any agent thereof for such
purpose shall not constitute a release of the security interest of the
Collateral Agent in any such Pledged Securities represented thereby). If at any
time the Pledged Interests are represented or evidenced by any certificates, the
same shall promptly be delivered to the Collateral Agent in pledge hereunder
together with any instruments of transfer requested by the Collateral Agent.

                               (b)     Each Pledgor agrees, at its expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the pledge and the security interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the pledge, and the granting of
the security interest hereunder and the filing of any financing statements or
other documents in connection herewith.






--------------------------------------------------------------------------------




                Section 2.05.         Voting Rights; Dividends.

                               (a)     Unless and until an Event of Default
shall have occurred and be continuing;

                                                (i)              The Pledgors
shall be entitled to exercise any and all voting and/or other consensual rights
and powers accruing to them as owners of Pledged Securities and Pledged
Interests for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, however, that such
action would not adversely affect the rights inuring to a holder of the Pledged
Securities and Pledged Interests or the rights and remedies of any of the
Secured Parties under this Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

                                                (ii)             Each Pledgor
shall be entitled to receive and retain any and all cash dividends and
distributions paid on the Pledged Securities and cash distributions in respect
of the Pledged Interests to the extent and only to the extent that such cash
dividends and cash distributions are permitted by, and otherwise paid in
accordance with, the terms and conditions of the Credit Agreement, the
Prudential Intercreditor Agreement, the other Loan Documents and applicable
laws. All noncash dividends and distributions, and all dividends and
distributions (whether in cash or otherwise) in connection with a partial or
total liquidation or dissolution, return of capital, capital surplus or paid-in
surplus, and all other payments, dividends, and distributions made on or in
respect of the Pledged Securities or Pledged Interests, whether paid or payable
in cash or otherwise, whether resulting from a subdivision, combination or
reclassification of the outstanding capital stock of the issuer of any Pledged
Securities or any amendment of any Partnership Document or the admission or
withdrawal of any Partner, or received in exchange for Pledged Securities or
Pledged Interests or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer or Partnership may be a party or otherwise, shall (except as
otherwise provided in the preceding sentence) be and become part of the
Collateral, and, if received by a Pledgor, shall not be commingled by such
Pledgor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement)(any such cash to be applied in
accordance with Section 2.07).

                               (b)     Upon the occurrence and during the
continuation of an Event of Default, all rights of the Pledgors to exercise the
voting and consensual rights and powers they are entitled to exercise pursuant
to paragraph (a)(i) of this Section 2.05, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers.

                               (c)     Upon the occurrence and during the
continuation of an Event of Default, all rights of each Pledgor to dividends and
other distributions that such Pledgor is authorized to receive pursuant to the
first sentence of paragraph (a)(ii) above shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends and other
distributions. All dividends and other distributions received by any Pledgor
contrary to the provisions of this Section 2.05 shall be held in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Pledgor and shall be forthwith delivered to the Collateral Agent
upon






--------------------------------------------------------------------------------




demand in the same form as so received (with any necessary endorsement) and
shall be applied in accordance with the provisions of Section 2.07.

                Section 2.06.         Possession, Sale of Collateral, Etc.

                               (a)     Upon the occurrence and during the
continuation of an Event of Default, the Collateral Agent may sell or cause to
be sold, whenever it shall decide, in one or more sales or parcels, at such
prices as it may deem best, and for cash, on credit or for future delivery,
without assumption of any credit risk, all or any portion of the Collateral, at
any broker’s board or at public or private sale, without demand of performance
or notice of intention to sell or of time or place of sale (except ten (10)
days’ written notice to the Pledgor thereof of the time and place of such sale
or other intended disposition of the Collateral, except any Collateral which is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, which notice each Pledgor hereby agrees to be
commercially reasonable and shall constitute “reasonably authenticated
notification of disposition” within the meaning of Section 9-611(b) of the UCC),
and such other notices as may be required by applicable statute and cannot be
waived), and any Person may be the purchaser of all or any portion of the
Collateral so sold and thereafter hold the same absolutely, free from any claim
or right of whatever kind, including any equity of redemption, of any Pledgor,
any such demand, notice, claim, right or equity being hereby expressly waived
and released. The Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof. At any sale or sales made pursuant to this Agreement, any Secured
Party may bid for or purchase, free from any claim or right of whatever kind,
including any equity of redemption of any Pledgor, any such demand, notice,
claim, right or equity being hereby expressly waived and released, all or any
portion of the Collateral offered for sale, and may make any payment on account
thereof by using any claim for money then due and payable to such Secured Party
by any Pledgor as a credit against the purchase price. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid in full by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. For
purposes hereof, (a) a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof, (b) the Collateral Agent
shall be free to carry out such sale pursuant to such agreement and (c) no
Pledgor shall be entitled to the return of the Collateral or any portion thereof
subject thereof, notwithstanding the fact that after the Collateral Agent shall
have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. Neither the






--------------------------------------------------------------------------------




Collateral Agent nor the Secured Parties shall in any such sale make any
representations or warranties with respect to the Collateral or any part
thereof, and shall not be chargeable with any of the obligations or liabilities
of any Pledgor. As an alternative to exercising the power of sale herein
conferred upon it, the Collateral Agent may proceed by a suit or suits at law or
in equity to foreclose upon the Collateral and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section shall be deemed to
conform to the commercially reasonable standards as provided in Section 9-610(b)
of the UCC as in effect in the State of New York or its equivalent in other
jurisdictions.

                               (b)     Each Pledgor hereby agrees that it will
indemnify and hold the Collateral Agent and the Secured Parties, and their
respective officers, directors, employees, agents, and representatives harmless
(except for their own willful misconduct or gross negligence) from and against
any and all claims with respect to the Collateral asserted both before and after
the taking of actual possession or control of the Collateral by the Collateral
Agent pursuant to this Agreement, or arising out of any act or omission of any
party other than the Collateral Agent prior to such taking of actual possession
or control by the Collateral Agent, or arising out of any act or omission of
such Pledgor, or any agents thereof, before or after the commencement of such
actual possession or control by the Collateral Agent. In any action hereunder
the Collateral Agent shall be entitled to the appointment, without notice, of a
receiver to take possession of all or any portion of the Collateral and to
exercise such powers as the court shall confer upon such receiver.
Notwithstanding the foregoing, upon the occurrence of an Event of Default, and
during the continuation of such Event of Default, the Collateral Agent shall be
entitled to apply, without prior notice to any Pledgor, any cash or cash items
constituting Collateral in the possession of the Collateral Agent to payment of
the Obligations.

                Section 2.07.         Application of Proceeds.

                               (a)     Each Pledgor hereby agrees that it shall
upon the occurrence and during the continuation of an Event of Default,
(i) immediately turn over to the Collateral Agent any instruments (with
appropriate endorsements) or other items constituting Collateral not then in the
possession of the Collateral Agent, the possession of which is required for the
perfection of the Collateral Agent’s security interest for its benefit and the
ratable benefit of the Secured Parties, all of which shall be held in trust for
the benefit of the Collateral Agent for its benefit and the ratable benefit of
the Secured Parties and not commingled prior to its coming into the Collateral
Agent’s possession, and (ii) take all steps necessary to cause all sums, monies,
royalties, fees, commissions, charges, payments, advances, income, profits, and
other amounts constituting Proceeds of any Collateral to be deposited directly
in an account of the Pledgor (or any of them) with the Collateral Agent and to
cause such sums to be applied to the satisfaction of the Obligations.

                               (b)     Subject to the terms of the Prudential
Intercreditor Agreement, all proceeds from any collection or sale of the
Collateral pursuant hereto, all Collateral consisting of cash, and all deposits
in accounts of any Pledgor with the Collateral Agent or any Secured Party shall
be applied (i) first, to the payment of the fees and expenses of the Collateral
Agent incurred pursuant to, and any other Obligations payable to the Collateral
Agent under, this Agreement or any other Loan Document, including costs and
expenses of collection or sale, reimbursement of






--------------------------------------------------------------------------------




any advances, and any other costs or expenses in connection with the exercise of
any rights or remedies hereunder or thereunder (including, without limitation,
reasonable fees and disbursements of counsel), (ii) second, to the payment in
full of the Obligations owed to the Lenders and the Issuing Bank in respect of
the Loans, LC Disbursements and any Interest Rate Hedging Agreements, pro rata
as among the Lenders (including, but not limited to, any of them as an Interest
Rate Protection Merchant) in accordance with the amounts of such Obligations
owed to them, and (iii) third, to the payment of the Obligations (other than
those referred to above) pro rata as among the Secured Parties in accordance
with the amounts of such Obligations owed to them. Any amounts remaining after
such applications shall be remitted to the Pledgors or as a court of competent
jurisdiction may otherwise direct. The Collateral Agent shall have absolute
discretion as to the time of application of any such proceeds, cash, or balances
in accordance with this Agreement.

                Section 2.08.         Power of Attorney.

                               (a)     Each Pledgor does hereby irrevocably
make, constitute and appoint the Collateral Agent or any officer or designee
thereof its true and lawful attorney-in-fact with full power in the name of the
Collateral Agent, and of such Pledgor, with power of substitution, to, upon the
occurrence and during the continuation of an Event of Default, receive, open and
dispose of all mail addressed to such Pledgor, to endorse any note, check,
draft, money order, or other evidence of payment relating to the Collateral that
may come into the possession of the Collateral Agent, with full power and right
to cause the mail of such Pledgor to be transferred to the Collateral Agent’s
own offices or otherwise; to communicate with any issuer of Pledged Securities
or any Partnership; to commence or prosecute any suits, actions or proceedings
to collect or otherwise realize upon any Collateral or enforce any rights in
respect thereof; to settle, compromise, adjust or defend any claims in respect
of any Collateral; to notify any issuer of Pledged Securities or any
Partnership, or otherwise require them to make payment directly to the
Collateral Agent; to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
any and all other acts necessary or proper to carry out the intent of this
Agreement and each other Loan Document and the grant, confirmation and
continuation of the security interests hereunder and thereunder. Such power of
attorney is coupled with an interest and is irrevocable, and shall survive the
bankruptcy, insolvency or dissolution of any or all of the Pledgors. Nothing
herein contained shall be construed as requiring or obligating the Collateral
Agent or any Secured Party to make any commitment or to make any inquiry as to
the nature or sufficiency of any payment received by the Collateral Agent or any
other Secured Party, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Collateral
Agent and the Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Pledgor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct. The provisions of this Section
shall in no event relieve any Pledgor of any of its obligations hereunder or
under the other Loan Documents with respect to the Collateral or any part
thereof or impose any obligation on the Collateral Agent to proceed in any
particular manner with respect to the Collateral or any part thereof, or in any
way limit the exercise by any Secured Party of any other or further right that
it may have on the date of this






--------------------------------------------------------------------------------




Agreement or hereafter, whether hereunder, under any other Loan Document, by law
or otherwise. Any sale of Collateral pursuant to the provisions of this Section
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-610(b) of the UCC or its equivalent in other jurisdictions.

                               (b)     Without limiting the preceding paragraph,
each Pledgor does hereby further irrevocably make, constitute and appoint the
Collateral Agent or any officer or designee thereof its true and lawful
attorney-in-fact with full power in the name of the Collateral Agent, and of
such Pledgor, with power of substitution, (i) to enforce all of such Pledgor’s
rights under and pursuant to all agreements with respect to the Collateral, all
for the sole benefit of the Collateral Agent and the Secured Parties, (ii) to
enter into and perform such agreements as may be reasonably necessary in order
to carry out the terms, covenants and conditions of this Agreement that are
required to be observed or performed by such Pledgor, (iii) to execute such
other and further mortgages, pledges and assignments of the Collateral and
filings or recordations in respect thereof as the Collateral Agent may require
for the purpose of protecting, maintaining or enforcing the security interest of
the Collateral Agent hereunder for the ratable benefit of itself and the Secured
Parties, (iv) to act as authorized in the following Section hereof, and (v) to
do any and all other things reasonably necessary or proper to carry out the
intention of this Agreement and the grant, confirmation, continuation and
perfection of the security interests hereunder. Such power of attorney is
coupled with an interest and is irrevocable, and shall survive the insolvency,
bankruptcy, or dissolution of any or all of the Pledgors.

                Section 2.09.        Financing Statements, Direct Payments,
Confirmation . Each Pledgor hereby authorizes the Collateral Agent to file
Uniform Commercial Code financing statements (and any other filings) required in
connection with the perfection or preservation of the security interest
hereunder in respect of all or any part of the Collateral, and amendments
thereto and continuations thereof with regard to such Collateral, without such
Pledgor’s signature, or, in the alternative, to execute such items on behalf of
such Pledgor pursuant to the powers of attorney granted in the preceding
Section. Each Pledgor further authorizes the Collateral Agent to confirm with
any issuer of Pledged Securities or any Partnership the amounts payable to such
Pledgor with regard to the Collateral. Each Pledgor hereby further authorizes
the Collateral Agent upon the occurrence and during the continuation of an Event
of Default to notify any issuer of Pledged Securities or any Partnership that
all sums payable to such Pledgor relating to the Collateral shall be paid
directly to the Collateral Agent.

                Section 2.10.        Termination. The security interest granted
hereunder shall terminate when all the Obligations have been fully, finally and
indefeasibly paid and performed, the Revolving Credit Exposure of each Lender
shall be zero, the LC Exposure shall be zero and the Revolving Credit Commitment
of each Lender shall have terminated. Thereupon, the Collateral Agent will,
subject to the terms of the Prudential Intercreditor Agreement, return to the
Pledgors the Pledged Securities and execute and deliver, at each Pledgor’s
expense, UCC termination statements reasonably requested by such Pledgor
evidencing the release of the security interest hereunder, all without recourse
to or warranty by the Collateral Agent.

                Section 2.11.        Remedies Not Exclusive. The remedies
conferred upon or reserved to the Collateral Agent and the other Secured Parties
in this Article and elsewhere in this Agreement






--------------------------------------------------------------------------------




are intended to be in addition to, and not in limitation of any other remedy
available to the Collateral Agent and the other Secured Parties.

                Section 2.12.         Securities Laws, etc.   In view of the
position of the Pledgors in relation to the Pledged Securities and Pledged
Interests, or because of other current or future circumstances, issues may arise
under the Securities Act of 1933, as now or hereafter in effect, or any similar
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statue as from time to time in effect being called the “Federal
Securities Laws”) with respect to any disposition of the Pledged Securities or
Pledged Interests permitted hereunder, the Pledgors understand that compliance
with the Federal Securities Laws might very strictly limit the course of conduct
of the Collateral Agent if the Collateral Agent were to attempt to dispose of
all or any part of the Pledged Securities or Pledged Interests, and might also
limit the extent to which or the manner in which any subsequent transferee of
any Pledged Securities or Pledged Interests could dispose of the same.
Similarly, there may be other legal restrictions or limitations affecting the
Collateral Agent in any attempt to dispose of all or part of the Pledged
Securities or Pledged Interests under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. The Pledgors
recognize that in light of the foregoing restrictions and limitations the
Collateral Agent may, with respect to any sale of the Pledged Securities or
Pledged Interests, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Securities or Pledged Interests for their own
account, for investment, and not with a view to the distribution or resale
thereof. The Pledgors acknowledge and agree that in light of the foregoing
restrictions and limitations, the Collateral Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Securities or Pledged
Interests or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser
(including without limitation, any Partner) to effect such sale. The Pledgors
acknowledge and agree that any such sale might result in prices and other terms
less favorable to the seller than if such sale were a public sale without such
restrictions. In the event of any such sale, the Collateral Agent shall incur no
responsibility or liability for selling all or any part of the Pledged
Securities or Pledged Interests at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

                Section 2.13.         No Assumption of Liability.   The pledge
and security interest hereunder is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Pledgor with respect to or arising
out of any of the Collateral. Each Pledgor shall remain liable to, at its own
cost and expense, duly and punctually observe and perform all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, including, without limitation, the
Partnership Documents, all in accordance with the terms and conditions thereof,
and each Pledgor agrees to indemnify and hold harmless the Collateral Agent and
the other Secured Parties from and against any and all liability for such
performance.






--------------------------------------------------------------------------------




ARTICLE III

MISCELLANEOUS

                Section 3.01.        No Discharge.   All rights of the
Collateral Agent hereunder, the security interest granted hereunder, and the
obligations of each Pledgor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way diminished by (i) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document
(including this Agreement and each Guarantee Agreement), any agreement with
respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing, (ii) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument relating
to the foregoing, (iii) any exchange, release or nonperfection of any other
collateral, or any release or amendment or waiver of or consent to or departure
from any guarantee, for all or any of the Obligations, (iv) any exercise or
nonexercise by the Collateral Agent or any Secured Party of any right, remedy,
power or privilege under or in respect of this Agreement, any other Loan
Document or applicable law, including, without limitation, any failure by the
Collateral Agent or any Secured Party to setoff or release in whole or in part
any balance of any deposit account or credit on its books in favor of any Credit
Party or any waiver, consent, extension, indulgence or other action or inaction
in respect of any thereof, or (v) any other act or thing or omission or delay to
do any other act or thing which may or might in any manner or to any extent vary
the risk of any Credit Party or would otherwise, but for this specific provision
to the contrary, operate as a discharge of or exonerate any Pledgor as a matter
of law.

                Section 3.02.        Amendment; Waiver.   No amendment or waiver
of any provision of this Agreement, nor consent to any departure by any Pledgor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Collateral Agent with the written consent of the Required
Lenders. Any such waiver, consent or approval shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
any Pledgor in any case shall entitle any Pledgor to any other or further notice
or demand in the same, similar or other circumstances. No waiver by any Secured
Party of any breach or default of or by any Pledgor under this Agreement shall
be deemed a waiver of any other previous breach or default or any thereafter
occurring.

                Section 3.03.         Survival; Severability.

                               (a)     All covenants, agreements,
representations and warranties made by the Pledgors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the making by the Lenders of the Loans, and the execution and
delivery to the Lenders of any Notes evidencing such Loans, regardless of any
investigation made by the Secured Parties or on their behalf, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any other fee or amount payable under this Agreement or any other
Loan Document is






--------------------------------------------------------------------------------




outstanding and unpaid or the LC Exposure does not equal zero and as long as the
Revolving Commitments have not been terminated.

                               (b)     Any provision of this Agreement that is
illegal, invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without invalidating the remaining provisions hereof or
affecting the legality, validity or enforceability of such provisions in any
other jurisdiction. The parties hereto agree to negotiate in good faith to
replace any illegal, invalid or unenforceable provision of this Agreement with a
legal, valid and enforceable provision that, to the extent possible, will
preserve the economic bargain of this Agreement, or to otherwise amend this
Agreement to achieve such result.

                Section 3.04.         Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor, or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns. No Pledgor may assign or transfer any
of its rights or obligations hereunder or any interest herein or in the
Collateral except as expressly contemplated by this Agreement or the other Loan
Documents (and any such attempted assignment shall be void).

                Section 3.05.         GOVERNING LAW.   THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

                Section 3.06.         Headings.  The Article and Section
headings in this Agreement are for convenience only and shall not affect the
construction hereof.

                Section 3.07.         Notices.  Notices, consents and other
communications provided for herein shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.01 of the
Credit Agreement. Communications and notices to any Pledgor shall be given to it
at its address set forth in Schedule 3.07 hereto or to such other address as
shall have been designated by notice duly given hereunder.

                Section 3.08.         Reimbursement of the Collateral Agent.

                               (a)     The Pledgors jointly and severally agree
to pay upon demand to the Collateral Agent the amount of any and all reasonable
and documented expenses, including the reasonable and documented fees and
expenses of its counsel and of any experts or agents, that the Collateral Agent
may incur in connection with (i) the administration of this Agreement and the
other Loan Documents, (ii) the custody or preservation of, or the sale of,
collection from, or other realization upon, any of the Collateral, (iii) the
exercise or enforcement of any of the rights of the Collateral Agent hereunder,
or (iv) the failure by any Pledgor to perform or observe any of the provisions
hereof. If the Pledgors shall fail to do any act or thing that they have
covenanted to do hereunder or any representation or warranty of the Pledgors
hereunder shall be breached, the Collateral






--------------------------------------------------------------------------------




Agent may (but shall not be obligated to) do the same or cause it to be done or
remedy any such breach and there shall be added to the Obligations the cost or
expense incurred by the Collateral Agent in so doing.

                               (b)     Without limitation of their
indemnification obligations under the other Loan Documents, the Pledgors jointly
and severally agree to indemnify the Collateral Agent and the Secured Parties
and their respective officers, directors, employees, agents, attorneys, and
representatives (“Indemnitees”) against, and hold each of them harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees and expenses, incurred by or asserted against any of
them arising out of, in any way connected with, or as a result of, the
execution, delivery or performance of this Agreement or any claim, litigation,
investigation or proceeding relating hereto or to the Collateral, whether or not
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses have resulted from the gross negligence or
willful misconduct of such Indemnitee.

                               (c)     Any amounts payable as provided hereunder
shall be additional Obligations secured hereby and by the other Security
Documents. The provisions of this Section shall remain operative and in full
force and effect regardless of the termination of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section shall be payable on written demand therefor and shall bear interest
at the default rate (as provided in the Credit Agreement).

                Section 3.09.        Counterparts; Additional Pledgors.

                               (a)     This Agreement may be executed in
separate counterparts (a facsimile of any executed counterpart having the same
effect as manual delivery thereof), each of which shall constitute an original,
but all of which, when taken together, shall constitute but one Agreement.

                               (b)     Upon execution and delivery after the
date hereof by the Collateral Agent and a Subsidiary of the Company of an
instrument in the form of Exhibit 3.09(b) hereto, such Subsidiary shall become a
Pledgor hereunder with the same force and effect as if originally named as a
Pledgor herein. The execution and delivery of such instrument shall not require
the consent of any Pledgor hereunder. The rights and obligations of each Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of,
or the failure to add, any new Pledgor as a party hereto, in each case whether
or not required under the Credit Agreement.

                Section 3.10.        Entire Agreement; Jurisdiction; Consent to
Service of Process.

                               (a)     Except as expressly herein provided, this
Agreement and the other Loan Documents constitute the entire agreement among the
parties relating to the subject matter hereof. Any previous agreement among the
parties with respect to the transactions contemplated hereunder is superseded by
this Agreement and the other Loan Documents. Except as expressly provided herein
or in the other Loan Documents, nothing in this Agreement or in any other Loan
Document, expressed or implied, is intended to confer upon any party, other than
the parties






--------------------------------------------------------------------------------




hereto, any rights, remedies, obligations or liabilities under or by reason of
this Agreement or such other Loan Documents.

                               (b)     Each Pledgor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Collateral Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement against any Pledgor or its
properties in the courts of any jurisdiction.

                               (c)     Each Pledgor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in the preceding paragraph. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

                               (d)     Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
3.07. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

                Section 3.11.         WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.






--------------------------------------------------------------------------------




                                IN WITNESS WHEREOF, the parties hereto have
caused this Agreement to be duly executed and delivered by their respective
officers or representatives as of the day and year first above written.

 

    JPMORGAN CHASE BANK, N.A. DREW INDUSTRIES INCORPORATED as Collateral Agent  
                                          By: /s/ Larry O’Brien By: /s/ Fredric
M. Zinn       ———————————————————       ———————————————————       Name: Larry
O’Brien        Name: Fredric M. Zinn       Title:   Vice President
       Title:   Executive Vice President and Chief  
                   Financial Officer                                    KINRO,
INC.                                           By: /s/ Fredric M. Zinn  
      ———————————————————         Name: Fredric M. Zinn         Title:   Vice
President                                                       LIPPERT TIRE &
AXLE, INC.                                                 By: /s/ Fredric M.
Zinn         ———————————————————         Name: Fredric M. Zinn         Title:  
Vice President                                       KINRO HOLDING, INC.
                                       By: /s/ Fredric M. Zinn  
      ———————————————————         Name: Fredric M. Zinn         Title:   Chief
Financial Officer                                  LIPPERT TIRE & AXLE HOLDING,
INC.                                     By: /s/ Fredric M. Zinn  
      ———————————————————         Name: Fredric M. Zinn         Title:   Chief
Financial Officer






--------------------------------------------------------------------------------




  LIPPERT COMPONENTS, INC.                                      By: /s/ Fredric
M. Zinn         ———————————————————         Name: Fredric M. Zinn        
Title:   Vice President                       LIPPERT HOLDING, INC.    
                           By: /s/ Fredric M. Zinn         ———————————————————  
      Name: Fredric M. Zinn          Title:   Chief Financial Officer






--------------------------------------------------------------------------------